Citation Nr: 0109864	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  98-05 165A	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error was involved in a 
February 6, 1998, Board decision which denied entitlement to 
service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1971.

This matter is currently before the Board of Veterans' 
Appeals (Board) on the veteran's motion claiming clear and 
unmistakable error (CUE) in a February 6, 1998, Board 
decision.


FINDING OF FACT

The February 6, 1998, Board decision which denied entitlement 
to service connection for bilateral hearing loss was 
adequately supported by the evidence then of record and the 
law applicable at that time; it was not undebatably 
erroneous. 


CONCLUSION OF LAW

The February 6, 1998, Board decision, which denied 
entitlement to service connection for bilateral hearing loss 
was not clearly and unmistakably erroneous.  38 U.S.C.A. § 
7111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.1400-1404; 
20.1406 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a February 6, 1998, Board decision 
involved clear and unmistakable error.  Under 38 U.S.C.A. § 
7111, the Board has, for the first time, been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under the new 
statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are:  (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Before turning to the record, the Board notes here that On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This newly enacted legislation provides, among other things, 
for VA assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the claimant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
although not clear, the provisions of 38 C.F.R. § 20.1411 
would appear to render certain provisions regarding 
assistance inapplicable in motions based on Board CUE error.  
At any rate, the veteran and his representative were 
adequately advised of laws and regulations applicable to 
Board CUE claims and were given an opportunity to review the 
claims file and file an additional response.  In fact, the 
claims file was reviewed by the veteran's representative and 
an additional response was received.  Moreover, the claims 
file appears to include all pertinent items of evidence 
necessary to review the CUE motion.  Therefore, even if the 
provisions of the Veterans Claims Assistance Act of 2000 are 
viewed as applicable to this motion, the Board finds that 
there has effectively been substantial compliance with the 
new legislation and that the Board may proceed with its 
review of the motion.  

Applicable substantive laws and regulations governing service 
connection in effect at the time of the February 1998 
decision were essentially the same as those now in effect.  
Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, the law in effect at the time of the February 1998 
decision charged a claimant for VA benefits with the initial 
burden of presenting evidence of a well-grounded claim.  38 
U.S.C.A. § 5107(a).  The February 1998 decision denied the 
claim as not well-grounded.  The well-grounded claim analysis 
was recently deleted by the Veterans Claims Assistance Act of 
2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  However, the decision must 
be viewed in the context of the law in effect at that time.  
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).

A well-grounded claim had been defined by the Court as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 91 (1990).  Where the determinative issue involved a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant 
therefore could not meet this burden merely by presenting lay 
testimony and/or lay statements because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation could not constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a).  

Under the law in effect in February 1998, a well-grounded 
service connection claim required competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  Under 
such analysis, the truthfulness of evidence was presumed in 
determining whether a claim is well-grounded.  King v. Brown, 
5 Vet.App. 19, 21 (1993).  Further, the doctrine of 
reasonable doubt did not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court had indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applied where 
there was evidence, regardless of its date, which showed that 
a veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
had such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
did not apply, a claim might still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498. 

The evidence of record in February 1998 showed a current 
hearing loss disability as defined under 38 C.F.R. § 3.385 in 
the form of May 1995 VA audiological examination results.  
However, what the Board found to be missing to well-ground 
the veteran's claim was medical evidence of a nexus or link 
between the current bilateral hearing loss and the veteran's 
military service.  

As noted in the Board's decision, the available service 
medical records failed to show any findings of a hearing loss 
in service.  Moreover, the Board noted that inservice 
audiological testing did not reveal any upward shift in pure 
tone thresholds during service.  See generally Hensley v. 
Brown, 5 Vet.App. 155, 159 (1993).  In sum, there was no 
medical evidence of hearing loss disability in service or for 
approximately 24 years after discharge from service.  
Further, the record in February 1998 did not otherwise 
include any medical opinion suggesting a link to service or 
the reported noise exposure during service. 

The veteran appears to challenge the February 1998 Board 
decision in that it did not expressly reference an October 
1997 letter from an individual who served with the veteran 
aboard the same ships.  However, that individual only 
reported that there was a lot of noise on the ships which 
could have caused hearing problems.  The veteran had already 
put forth assertions regarding noise exposure which the Board 
noted.  Moreover, it should be again emphasized that the 
well-grounded claim analysis in effect in 1998 required 
medical evidence of a nexus to service.  Accordingly, the 
veteran's statements and testimony as well as the statement 
of his fellow serviceman did not constitute competent 
evidence for purposes of suggesting a nexus to service in 
order to well-ground the claim.  

The veteran also appears to argue that the Board should have 
conducted research into the records of other veteran's who 
served aboard an aircraft carrier to ascertain what effect 
noise exposure had on others.  However, the burden was on the 
veteran under the well-grounded analysis to present evidence 
of a well-grounded claim before the statutory duty to assist 
the veteran arose.  38 U.S.C.A. § 5107 (as in effect on 
February 6, 1998).  Moreover, even assuming arguendo that a 
failure to conduct such research would have been a breach of 
the duty to assist, such a breach is not CUE.  38 C.F.R. 
§ 20.1403(d)(2).

The underlying contention by the veteran appears to be that 
the Board was incorrect in not finding a relationship between 
his current hearing loss and his military service.  This is 
essentially a disagreement with how the facts were weighed by 
the Board.  However, a disagreement with how the Board 
evaluated the facts is not clear and unmistakable error.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In sum, the Board must conclude that the February 6, 1998, 
Board decision was adequately supported by the evidence then 
of record and the law applicable at that time.  That decision 
therefore did not involve CUE.  

As a final matter, the Board notes that the veteran submitted 
additional evidence in September 1998 consisting of copies of 
news articles, including one dealing with noise on the flight 
deck of ships.  In an accompanying letter, he indicated that 
he was requesting that his hearing loss claim be reopened.   
See generally 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It is 
not clear from the record what action, if any, the RO has 
taken on the veteran's request, and the Board urges the 
veteran to contact the RO to follow-up on his request to 
reopen his claim. 



ORDER

The motion is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



